 DE4CISI()NS O()F NATI()NAI. LAB()R REILATI()NS H()ARDReliable Roofing Company, Inc. and Local UnionNo. 183, United Slate, Tile and CompositionRoofers, Damp and Waterproof Workers Asso-ciation, AFL-CIO. Case 7-CA-14735July 7. 1980DECISION AND ORDER GRANTINGRECONSIDERATION ANDREMANDING PROCEEDING TOADMINISTRATIVE LAW JUGDEBY CHAIRMAN FANNING ANI) MEMBERSJENKINS AND PENFI.I.0On February 23. 1979, Administrative LawJudge Marion C. Ladwig issued a Decision in theabove-entitled proceeding recommending that thecomplaint be dismissed in its entirety. Thereafter,the General Counsel filed exceptions and a sup-porting brief. On December 4, 1979, the NationalLabor Relations Board issued its Decision andOrder,' in which it reversed the AdministrativeLaw Judge in pertinent part, and found that Reli-able Roofing Company, Inc. (Respondent), had en-gaged in certain unfair labor practices affectingcommerce within the meaning of Section 8(a)(l)and (5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended.Thereafter, Respondent filed a "Request for Re-Evaluation" of the Board's Order, which the Boardtreated as a motion for reconsideration. On January24, 1980, Respondent filed additional material insupport of its motion. Copies of the aforesaid sub-missions were served on the other parties to thisproceeding.Respondent in its motion asserted in essence thatit did not commit an unfair labor practice by un-timely withdrawal from multiemployer bargainingbecause, in effect, there was no actual multiem-ployer group; i.e., that, while several employersconcurrently met with the Union, there was no ex-press consent to be bound by group action, butrather each employer remained free to act individ-ually. Respondent further contended in essencethat, even assuming, arguendo, it was part of a mul-tiemployer group, its withdrawal was neverthelessprivileged. Thus, Respondent asserted that its with-drawal was premised on dire economic circum-stances which were in fact known to the Union'sofficers and negotiators-particularly its president,a former employee who had recently voluntarilyleft Respondent-and consequently, in the circum-stances of this case, the Union's acquiescence toRespondent's withdrawal was both intentional andspecific, and was of such a nature as to constitute246 NLRH Ni, 118250 NLRB No. 69actual consent.2Respondent further asserted that,by virtue of its extant financial indebtedness, impo-sition of the Board's Order would force it intobankruptcy to the detriment of its employees, thecommunity-at-large, and existing creditors, includ-ing Federal and state governmental agencies, aswell as private institutions and individuals.Having duly considered the matter, the Board,on April 2, 1980, issued a Notice To Show Causewhy the Board should not accept Respondent'ssubmissions as accurate and, if accepted, should notdeem them a sufficient basis to grant Respondent'smotion and dismiss the complaint herein, or toremand this proceeding to an administrative lawjudge. On April 18, 1980, counsel for the GeneralCounsel filed a response to the Notice To ShowCause and request that Respondent's motion for re-consideration be denied.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Counsel for the General Counsel in his responseargues that, contrary to the Notice To ShowCause, the instant case does not present extraordi-nary circumstances which would warrant theBoard's reconsideration of its Decision and Order.Thus, counsel for the General Counsel contendsthat none of the evidence which Respondent seeksto present concerning membership in a multiem-ployer unit, purported dire economic circum-stances, Respondent's withdrawal, or the Union'salleged acquiescence is either newly discovered orwas unavailable at the time of the original hearing.Counsel for the General Counsel further contendsthat Respondent's position that it cannot complywith the Board's Decision and Order does not war-rant the Board's reconsideration thereof, and is notrelevant in this context, but should more properlybe left for a compliance proceeding. We do notagree with counsel for the General Counsel's argu-ments for, as indicated in the Notice To ShowCause, Respondent's submissions, if accepted as ac-curate, might be deemed sufficient basis to dismissthe complaint herein. Finally, counsel for the Gen-eral Counsel submits that the facts alleged by Re-spondent in its motion are "replete with hearsayand unsupported conclusionary statements [and] areinaccurate." Counsel for the General Counseltherefore alternatively requests that, in the event2 I lliminllsmg Ihc colllplainll the Adrmlll,,al li', .;lu, Jtudge IntiaillItlltld it ullllsCsLlr, It} rilllc 11 Ihhe %tf'lcicil. if RL.poI\ tk'1lll'\ L'tIolItlliCirgumentl. Illili llllch il ' concludtili d hlut the Unllillil Ihid ill r;i. ilaqi-c,c*d ill Rcplndcl'S uilA l dril'all allhtmgh hI t Ictlerilf'lfter aippeared ItotC11CitlIiC e ttii requiring R ~epondciii i atlld in tgll lir li ly rrli. :l applI thetiex llliOll ton ) lr.al .1ould "iltIIdouihlCdl, til L[L.1. t Ci[riIpI l iniot) hjank-rplpCy." ScC 24h Ni RH NoI IX456 RELIABLE ROOFING COMPANY. INCthe Board decides to accept additional evidencefrom Respondent, this matter be remanded to anadministrative law judge for an evidentiary hearingin order to resolve material questions of fact.Having duly considered Respondent's motion,the Notice To Show Cause, and counsel for theGeneral Counsel's response thereto, we are of theopinion that the matters asserted by Respondentraise substantial and material issues of fact and lawwhich may impact on the Board's earlier Decisionand Order herein. Accordingly, we shall grant Re-spondent's motion for reconsideration, and remandthis proceeding in order that an administrative lawjudge may conduct a further hearing to take evi-dence on the issues raised herein, as indicated inthe Notice To Show Cause,3and issue a supple-mental decision. We shall further order that ourDecision and Order in this proceeding, reported at246 NLRB No. 118, be stayed pending the comple-tion of our reconsideration.43 Sec 102.48(d) of the National Labor Relations Board Rules and Reg-ulations. Series 8. as amended. provides. inter alia. that evidence taken atany further hearing may include that which is newly discovered or hasbecome available since the close of the hearing. or evidence which theBoard believes should have been taken at the hearing4 Sec 102 49 of the Board's Rules and Regulations. Series 8. as amend-ed. provides that the Board may, within the limitations (of Sec IO(c) ofthe Act "modify or set aside. in whole or in part, any findings of fact,conclusions of law, or order made or issued by it"ORDERIt is hereby ordered that the hearing in this pro-ceeding be reopened before an administrative lawjudge for the purpose of recieving evidence con-cerning the matters set forth in the Board's NoticeTo Show Cause herein dated April 2, 1980.Iir Is FURTHER ORDERED that the above-entitledproceeding be, and it hereby is, remanded to theRegional Director for Region 7 for the purpose ofarranging such hearing; and that said Regional Di-rector be, and he hereby is, authorized to issueprompt notice thereof.IT IS FURTHER ORDERED that, upon the conclu-sion of such hearing, the administrative law judgeshall prepare and serve on the parties a supplemen-tal decision containing findings of fact, conclusionsof law, and recommendations to the Board, andthat, following service of such supplemental deci-sion on the parties, the provisions of Section 102.46of the Board's Rules and Regulations, Series 8, asamended, shall be applicable.It is further ordered that the Board's Decisionand Order in this proceeding, reported at 246NLRB No. 118, shall be stayed pending comple-tion by the Board of its reconsideration in this pro-ceeding.457